Exhibit 10.1
ANCESTRY.COM INC.
GRANT NOTICE FOR 2009 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS
FOR GOOD AND VALUABLE CONSIDERATION, Ancestry.com Inc. (the “Company”), hereby
grants to Participant named below the number of restricted stock units specified
below (the “Award”), upon the terms and subject to the conditions set forth in
this Grant Notice, the Ancestry.com Inc. 2009 Stock Incentive Plan (the “Plan”)
and the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under such Plan and provided to Participant, each as amended from time
to time. Each restricted stock unit subject to this Award represents the right
to receive one share of the Company’s common stock, par value $0.001 (the
“Common Stock”), subject to the conditions set forth in this Grant Notice, the
Plan and the Standard Terms and Conditions. This Award is granted pursuant to
the Plan and is subject to and qualified in its entirety by the Standard Terms
and Conditions.

 
Name of Participant:
Grant Date:
Number of restricted stock units subject to the Award:
Vesting Schedule:

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

             
ANCESTRY.COM INC.
 
 
Participant Signature                
By: 
           

Title: 
 
  Address (please print):    
 
 
 
   
 
   
 
           
 
     
 
   
 
     
 
   

 

 



--------------------------------------------------------------------------------



 



ANCESTRY.COM INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to the Award of restricted stock units
granted to an employee or a nonemployee director of the Company pursuant to the
Ancestry.com Inc. 2009 Stock Incentive Plan (the “Plan”), which are evidenced by
a Grant Notice or an action of the Administrator that specifically refers to
these Standard Terms and Conditions. In addition to these Terms and Conditions,
the restricted stock units shall be subject to the terms of the Plan, which are
incorporated into these Standard Terms and Conditions by this reference.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

1.  
TERMS OF RESTRICTED STOCK UNITS

   
Ancestry.com Inc., a Delaware corporation (the “Company”), has granted to the
Participant named in the Grant Notice provided to said Participant herewith (the
“Grant Notice”) an award of a number of restricted stock units (the “Award” or
the “Restricted Stock Units”) specified in the Grant Notice. Each Restricted
Stock Unit represents the right to receive one share of the Company’s common
stock, $0.001 par value per share (the “Common Stock”), upon the terms and
subject to the conditions set forth in the Grant Notice, these Standard Terms
and Conditions, and the Plan, each as amended from time to time. For purposes of
these Standard Terms and Conditions and the Grant Notice, any reference to the
Company shall include a reference to any Subsidiary.

2.  
VESTING OF RESTRICTED STOCK UNITS

   
The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions. After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of Restricted Stock Units as set forth
in the Grant Notice. Notwithstanding anything contained in these Standard Terms
and Conditions to the contrary: (i) if the Participant’s Termination of
Employment is by reason of death or Disability before all of the Restricted
Stock Units have vested, a portion of the Restricted Stock Units shall become
vested such that a pro-rata portion of the total number of Restricted Stock
Units subject to the Award are vested as of the date of Termination of
Employment, and, unless otherwise determined by the Administrator, the remaining
Restricted Stock Units shall be forfeited and canceled as of the date of such
Termination of Employment, and (ii) except as provided in Section 5 below, if
the Participant’s Termination of Employment is for any reason other than death
or Disability, any then unvested Restricted Stock Units held by the Participant
shall be forfeited and canceled as of the date of such Termination of
Employment. For purposes of this Section 2, “pro-rata portion” means a
percentage, where the numerator is the portion of the vesting period of the
Restricted Stock Units that elapsed prior to the Participant’s Termination of
Employment, and the denominator is the full number of days in the vesting
period.

 

2



--------------------------------------------------------------------------------



 



3.  
SETTLEMENT OF RESTRICTED STOCK UNITS

   
Vested Restricted Stock Units shall be settled by the delivery to the
Participant or a designated brokerage firm of one share of Common Stock per
vested Restricted Stock Unit as soon as reasonably practicable following the
vesting of such Restricted Stock Units, and in all events no later than March 15
of the year following the year of vesting (unless delivery is deferred pursuant
to a nonqualified deferred compensation plan in accordance with the requirements
of Section 409A of the Code).

4.  
RIGHTS AS STOCKHOLDER

   
The Participant shall have no voting rights or the right to receive any
dividends with respect to shares of Common Stock underlying Restricted Stock
Units unless and until such shares of Common Stock are reflected as issued and
outstanding shares on the Company’s stock ledger.

5.  
CHANGE IN CONTROL

   
Unless otherwise provided in an employment, severance or other agreement between
the Company and the Participant, the following provisions shall apply in the
event a Change in Control occurs while the Restricted Stock Units are
outstanding:

  A.  
If the Restricted Stock Units are not continued, assumed, converted or
substituted for immediately following the Change in Control, the Restricted
Stock Units shall become fully vested immediately prior to the Change in
Control.

  B.  
If the Restricted Stock Units are continued, assumed, converted or substituted
for, the Restricted Stock Units shall be treated as determined by the
Administrator.

6.  
RESTRICTIONS ON RESALES OF SHARES

   
The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Common Stock
issued in respect of vested Restricted Stock Units, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Participant and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

7.  
INCOME TAXES

   
The Company shall not deliver shares in respect of any Restricted Stock Units
unless and until the Participant has made arrangements satisfactory to the
Administrator to satisfy applicable withholding tax obligations. Unless the
Participant pays the withholding tax obligations to the Company by cash or check
in connection with the delivery of the Common Stock, withholding may be
effected, at the Company’s option, by withholding Common Stock issuable in
connection with the vesting of the Restricted Stock Units (provided that shares
of Common Stock may be withheld only to the extent that such withholding will
not result in adverse accounting treatment for the Company). The Participant
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection wit the delivery of the Restricted Stock
Units from any amounts payable by it to the Participant (including, without
limitation, future cash wages).

 

3



--------------------------------------------------------------------------------



 



8.  
NON-TRANSFERABILITY OF AWARD

   
The Participant represents and warrants that the Restricted Stock Units are
being acquired by the Participant solely for the Participant’s own account for
investment and not with a view to or for sale in connection with any
distribution thereof. The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Restricted Stock Units may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of except other than by will or the laws of descent and distribution and to the
extent expressly permitted hereby and at all times in compliance with the U.S.
Securities Act of 1933, as amended, and the rules and regulations of the
Securities Exchange Commission thereunder, and in compliance with applicable
state securities or “blue sky” laws and non-U.S. securities laws.

9.  
OTHER AGREEMENTS SUPERSEDED

   
The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock Units. Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded.

10.  
LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK UNITS

   
Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon vesting of the Restricted
Stock Units. Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

 

4



--------------------------------------------------------------------------------



 



11.  
GENERAL

   
In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

   
The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

   
These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

   
These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

   
All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.

12.  
ELECTRONIC DELIVERY

   
By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock Units via
Company web site or other electronic delivery.

 

5